Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Sheidler et al (US PG Pub No. 2009/0294191) teaches An intelligent hybrid powertrain system utilized onboard a combine harvester 4having a grain tank, the intelligent hybrid powertrain system comprising:
5an engine configured to generate an engine power output utilized to power 6propulsion and grain tank unloading functions of the combine harvester; 
7an electric drive subsystem, comprising: 
8a battery supply; and 
9a motor/generator powered by the battery supply to supplement the engine 10power output or powered by the engine to charge the battery supply; and 
11a controller architecture coupled to the electric drive subsystem, the controller 12architecture configured to: 
Control a state of charge for an agricultural harvester (paragraph 38-40)
However the prior art of record fails to show or teach specifically
13monitor a current state of charge (SoC) of the battery supply when the 14combine harvester engages in a combine harvest cycle having a tank fill phase and 15a tank unload phase; 
16during the tank fill phase, operate the motor/generator to supplement the 17engine power output and regulate a rate of battery discharge to prevent the current 18SoC of the battery supply from decreasing below a lower predetermined SoC 19threshold prior to completion of the tank fill phase; and 
20during the tank unload phase, operate the motor/generator to charge the 21battery supply until the current SoC of the battery supply is equal to or greater than 22a first upper predetermined SoC threshold enabling the combine harvest cycle to 23repeat..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C. JIN whose telephone number is (571)272-9898. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C JIN/Primary Examiner, Art Unit 3747